         Case 3:14-cv-02346-JCS Document 551 Filed 04/07/21 Page 1 of 2




                          UNITED STATES COURT OF APPEALS                FILED
                                 FOR THE NINTH CIRCUIT                   APR 7 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
DAVID WIT; NATASHA WIT; BRIAN                  Nos. 20-17363
MUIR; BRANDT PFEIFER, on behalf of                  20-17364
the Estate of his deceased wife, Lauralee           21-15193
Pfeifer; LORI FLANZRAICH, on behalf of              21-15194
her daughter Casey Flanzraich; CECILIA
HOLDNAK, on behalf of herself, her             D.C. Nos. 3:14-cv-02346-JCS &
daughter Emily Holdnak; GARY                   3:14-cv-05337-JCS
ALEXANDER, on his own behalf and on            Northern District of California,
behalf of his beneficiary son, Jordan          San Francisco
Alexander; CORINNA KLEIN; DAVID
HAFFNER, on behalf of themselves and all       ORDER
others similarly situated,

                      Plaintiffs-Appellees,

LINDA TILLITT; MARY JONES;
MICHAEL DRISCOLL,

       Intervenor-Plaintiffs-
       Appellees,

  v.

UNITED BEHAVIORAL HEALTH,

                      Defendant-Appellant.

       Appellant’s unopposed motion (Appeal No. 20-17363, Docket Entry 27) to

file under seal Volume 15 of the excerpts of record is granted. The Clerk will

publicly file the motion (Appeal No. 20-17363, Docket Entry 27-1), the opening

brief (Appeal No. 20-17363, Docket Entry 25), and Volumes 1 through 14 of the



ml/Sealed Documents
         Case 3:14-cv-02346-JCS Document 551 Filed 04/07/21 Page 2 of 2




excerpts of record (Appeal No. 20-17363, Docket Entry 26). The Clerk will file

under seal Volume 15 of the excerpts of record (Appeal No. 20-17363, Docket

Entry 27-2).

       The existing briefing schedule remains in effect.




                                                 FOR THE COURT:
                                                 Lisa B. Fitzgerald
                                                 Interim Appellate Commissioner
                                                 Ninth Circuit Rule 27-7




ml/Sealed Documents                       2
